DORSETT V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-06-173-CR





LEONARD R. DORSETT	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 10 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Leonard R. Dorsett attempts to appeal the trial court’s denial of his petition for writ of mandamus in which Appellant apparently challenged his conviction by a municipal court.  On May 30, 2006, we notified Appellant that this court was concerned that it lacked jurisdiction over this appeal.  On June 9, 2006, Appellant filed a response, conceding that the denial of the writ of mandamus was not appealable.  We therefore dismiss this appeal.  
See 
Tex. R. App. P.
 43.2(f), 44.3.

PER CURIAM



PANEL D:	GARDNER, J.; CAYCE, C.J.; and DAUPHINOT, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  July 20, 2006	

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.